          Case 1:20-cr-00362-KPF Document 34 Filed 09/13/21 Page 1 of 2




                                                                           September 12, 2021
BY ECF

The Honorable Judge Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square


                                                               MEMO ENDORSED
New York, NY 10007


RE:    United States v. Mark Putnam
       20 Cr. 362 (KPF)

Honorable Judge Failla:
        I represent Mark Putnam in the above-captioned matter. Mr. Putnam’s sentencing is
currently scheduled for September 28, 2021 at 3:00 pm. I write to respectfully request a one-
month adjournment of the sentencing. The Government consents to this request.
       An adjournment of sentencing is necessary for defense counsel to effectively represent
Mr. Putnam. Despite having timely requested records in support of Mr. Putnam’s sentencing, the
defense is still awaiting certain records that we believe will assist the Court in determining the
appropriate sentence for Mr. Putnam.
       Accordingly, the defense respectfully requests a one-month adjournment of Mr. Putnam’s
sentencing. The defense is unavailable on October 26 and October 28 but can make itself
available another day that week or the following week.
       Thank you for your consideration of this request.


                                                     Respectfully submitted,

                                                     /s/ Marne L. Lenox
                                                     Marne L. Lenox
                                                     Assistant Federal Defender
                                                     (212) 417-8721

cc:    Marguerite Colson, Assistant U.S. Attorney
          Case 1:20-cr-00362-KPF Document 34 Filed 09/13/21 Page 2 of 2

Application GRANTED. Mr. Putnam's sentencing scheduled for September
28, 2021, is hereby ADJOURNED to December 14, 2021, at 3:30 p.m. in
Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square,
New York, New York.

The Court's calender unfortunately prevents it from rescheduling Mr.
Putnam's sentencing to a date in October. The Court has provided the
parties with its soonest available sentencing date.

Defendant's sentencing submission shall be due two weeks before the
sentencing date, and the Government's submission shall be due one week
before that date.

Date:    September 13, 2021            SO ORDERED.
         New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
